Mary Winters and Mila /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 29, 2015

                                    No. 04-15-00342-CV

    VILLA DIJON CONDOMINIUM ASSOCIATION, INC. and Implicity Management
                             Company,
                             Appellants

                                              v.

                            Mary WINTERS and Mila Cheatom,
                                      Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-03926
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
       On December 18, 2015, we referred this cause to mediation, set deadlines for mediation
and a mediator’s written report, and suspended all other appellate deadlines until February 1,
2016. On December 23, 2015, Appellees filed an unopposed motion to extend time to file
Appellees’ brief until February 19, 2016.
       The appellate timetable was suspended; Appellees’ motion is MOOT. After the mediator
submits a written report as ordered, this court will issue an order addressing the appellate
timetable.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court